EXHIBIT 3.41 CERTIFICATE OF LIMITED PARTNERSHIP OF NEW ALENCO WINDOW, LTD. ARTICLE I The name of the limited partnership is NewAlenco Window, Ltd. (the “Partnership”). ARTICLE II The registered office of the Partnership is 2929Allen Parkway, Suite2500, Houston, Texas 77019.The registered agent of the Partnership at such address is PatrickM. Cahill. ARTICLE III The address of the principal office in the United States where records of the Partnership are to be kept and made available for inspection is 2929Allen Parkway, Suite2500, Houston, Texas77019. ARTICLE IV The name of the initial sole general partner of the Partnership is Alenco Building Products Management, L.L.C.The mailing address and the street address of the General Partner is 2929Allen Parkway, Suite2500, Houston, Texas77019. Executed this 23rd day of March, 2001 GENERAL PARTNER: ALENCO
